DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 28 is objected to because of the following informalities:  Claim 28 depends on Cancelled claim 3.  Examiner assumes Claim 28 depends on 25.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-34 and 36-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Druchinin (US 2015/0198321).
(1) regarding Claim 25:
	Druchinin discloses a luminaire for lighting and for distribution of conditioned air to a space external to the luminaire, comprising:
	a housing comprising a lighting element (light fixture 100 in Fig 12), a duct opening (See Fig 13), and at least one air vent (1101) coupled to the duct opening, the at least one air vent configured to deliver conditioned air to the 
a controller for control of lighting and distribution of conditioned air from the luminaire to the space external to the luminaire ([0042]), the controller configured to control air flow automatically in an emergency situation ([0011]-based on data).
	(2) regarding Claim 26:
wherein the controller is further configured to provide emergency lighting and wayfinding in the emergency ([0011]).
	(3) regarding Claim 27:
wherein the controller is further configured to control the at least one air vent and air flow through the at least one air vent in the emergency ([0008],  [0038], [0042], [0069]).
	(4) regarding Claim 28:
wherein the controller is configured to receive commands from security and/or fire control systems for operating at least one of the lighting or the air flow in the emergency ([0011]-based on data).
	(5) regarding Claim 29:
		wherein the controller comprises: 
a low voltage power supply ([0010]);
a data and power connection from the controller to the lighting and the at least one air vent, the data and power connection coupling data and power to the luminaire ([0012] and [0013]).

wherein the housing is of injection molded construction (See Figs 1 and 13).
	(7) regarding Claim 31:
wherein the at least one air vent includes at least one valve (See Figs 14 and 15), the at controller configured to operate the valve to control air flow through the at least one air vent (See Figs 14 and 15).
	(8) regarding Claim 32:
wherein the duct opening is coupleable to an external ventilation system (See Fig 13).
	(9) regarding Claim 33:
a housing comprising a multifunction element including lighting and decontamination lighting (100 in Fig 12), a duct opening (see Fig 13), and at least one air vent (1101) coupled to the duct opening, the at least one air vent configured to deliver conditioned air to the space external to the luminaire (Claim 22 text, [0038], [0042], [0069]); and
a controller for control of lighting and distribution of conditioned air from the luminaire to the space external to the luminaire ([0042]), the controller configured to operate the decontamination lighting to irradiate incoming conditioned air ([0011]-based on data).
	(10) regarding Claim 34:
wherein the decontamination lighting comprises a plurality of ultraviolet LEDs ([0002]).

		wherein the controller comprises: 
a low voltage power supply ([0010]);
a data and power connection from the controller to the lighting and the at least one air vent, the data and power connection coupling data and power to the luminaire ([0012] and [0013]).
	(12) regarding Claim 37:
wherein the housing is of injection molded construction (See Figs 1 and 13).
	(13) regarding Claim 38:
wherein the at least one air vent includes at least one valve (See Figs 14 and 15), the at controller configured to operate the valve to control air flow through the at least one air vent (See Figs 14 and 15).
	(14) regarding Claim 39:
wherein the duct opening is coupleable to an external ventilation system (See Fig 13).
	(15) regarding Claim 40:
a housing comprising a multifunction element including lighting (100 in Fig 12), a duct opening (See Fig 13), and at least one air vent (1101) coupled to the duct opening, the at least one air vent configured to deliver conditioned air to the space external to the luminaire (Claim 22 text, [0038], [0042], [0069]); and

(16) regarding Claim 41:
wherein the controller is further configured to default to emergency operation of the lighting in the emergency ([0011]-based on data).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Druchinin (US 2015/0198321) in view of Pillai et al. (US 2014/067130).
(1) regarding Claim 35:
	Druchinin discloses all of the subject matter above.  However Druchinin does not disclose dispersing a scent.
	Pillai, in the same field of endeavor, discloses:

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Pillai into the system of Druchinin in order to improve customer experience as taught by Pillai.
Conclusion

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682.  The examiner can normally be reached on M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CRYSTAL L HAMMOND/           Primary Examiner, Art Unit 2844